Citation Nr: 0101938	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Duane's refraction syndrome. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
April 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
found that new and material evidence had not been submitted 
to reopen a previously denied claim of service connection for 
Duane's refraction syndrome.  In September 2000, he testified 
at a Board hearing via videoconference.


FINDINGS OF FACT

1.  By September 1968 rating decision, the RO denied service 
connection for Duane's refraction syndrome; no appeal was 
initiated within one year following notice to the veteran in 
September 1968 and the decision is final.

2.  Evidence received since the last final September 1968 
rating decision includes an October 1999 medical opinion, not 
previously considered, which bears directly and substantially 
on the specific matters under consideration regarding the 
issue of service connection for Duane's refraction syndrome.


CONCLUSION OF LAW

1.  The September 1968 rating decision denying service 
connection for Duane's refraction syndrome is final.

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for Duane's 
refraction syndrome.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's December 1960 military induction medical 
examination shows a finding of 20/20 vision; his eyes were 
normal on clinical evaluation.  

In-service medical records show that the veteran stated that 
he had had double vision when looking to the left all his 
life.  In September 1961, he underwent surgery for Duane's 
retraction syndrome.  The hospitalization report described 
the Duane's refraction syndrome as congenital and noted that 
the condition had existed prior to his military service.  
Based on his Duane's refraction syndrome, he was found unfit 
for further service.  While awaiting a medical discharge, the 
veteran accidentally injured himself when a barrel of a 
shotgun exploded in his left hand.  A subsequent Medical 
Board found him medically unfit for further military service 
due to his double vision when looking to the left.

Following his separation from service, in April 1968, the 
veteran filed an original claim of service connection for 
"eye troubles."  In connection with his claim, he was 
afforded a VA medical examination in August 1968 at which he 
gave a history that included congenital left eye strabismus.  
At an August 1968 special eye examination, the diagnosis was 
post-surgical, Duane's refraction syndrome.

By September 1968 rating decision, the RO denied service 
connection for Duane's refraction syndrome on the basis that 
it was a congenital or developmental abnormality for which 
service connection could not be granted.  38 C.F.R. 
§ 3.303(c).  The veteran was notified of this decision by 
letter dated later that month; however, as he did not appeal 
the decision within the applicable time period, that RO 
decision is final and not subject to revision on the same 
factual basis.  

In September 1998, the veteran filed an application to reopen 
his claim of service connection for residuals of a left eye 
injury.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has emphasized that 
while not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the evidence associated with the claims folder 
since the last final rating decision in September 1968 
includes an October 1999 letter from a private optometrist, 
noting he lost sight in the left eye in 1970 and that a 
retinal exam had shown a large chorioretinal scar around the 
veteran's optic nerve head and macula, resulting in light 
perception only in the left eye.  The optometrist indicated 
that "according to the patient's history and retinal 
condition, this is not a congenital condition."  Also 
associated with the claims folder since the last final 
decision in September 1968 is a transcript of the veteran's 
September 2000 Board hearing, at which he testified that he 
had no troubles with his left eye until June 1961, when he 
fell from a top bunk and struck his head.  He stated that he 
had surgery on his left eye shortly thereafter and 
experienced increased vision troubles since that time.

Obviously, this evidence is new as it was not previously of 
record.  Also, the Board finds this evidence is material as 
it suggests the possibility that the veteran's Duane's 
refraction syndrome is not a congenital condition, as was 
previously determined.  As a consequence, the Board finds 
that the reopening requirements of 38 U.S.C.A. § 5108 have 
been met.  However, as set forth below, additional 
development of the evidence is required prior to final 
consideration of this matter.

	
ORDER

New and material evidence having been submitted, the claim of 
service connection for Duane's refraction syndrome is 
reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  Among other things, the 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained therein.  Also, as the RO has 
not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claim of service 
connection for Duane's refraction 
syndrome.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of the treatment records 
identified by the veteran (not already of 
record).

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA eye examination for the purpose of 
determining the nature and etiology of 
any current left eye disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to assess 
whether any left eye disability found on 
examination is the result of a 
disability, as opposed to a congenital or 
developmental defect.  If veteran's left 
eye disability is not classified as such 
a defect, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current left eye 
disorder was incurred in or aggravated 
during the veteran's military service.  A 
complete rationale for all opinion 
expressed by the physician should be 
provided.

3.  The RO should then review the claims 
folder to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided, 
including, among others things, final 
regulations, VA General Counsel precedent 
opinions and pertinent court decisions 
that are subsequently issued.  

After undertaking any development deemed essential in 
addition to that specified above, the RO should again review 
the veteran's claim.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be provided 
with a supplemental statement of the case, and afford them an 
opportunity for response.  Thereafter, the case should be 
returned to the Board.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



